Gildersleeve, J.
The judgment permits the defendants to-pay to plaintiff the sum of $3,250, with interest thereon from the-date of the report, in avoidance of the injunction restraining defendants from operating and maintaining their elevated railroad in front of premises No. 80 and 82 West Broadway, in the city of New York ; and it awards to the plaintiff the sum of $168.33, as-past damages, together with costs and allowance.
The property involved in this case adjoins the premises which form the subject-matter of the case of Julia Livingston against, these defendants, affirmed at this general term; and these two-cases rest upon the same evidence and present precisely the same questions.
For the reasons stated in the opinion in the said case of Julia Livingston against these defendants,the judgment herein is affirmed, with costs.
Sedgwick, Ch. J., and Dugro, J., concur.